             Case 7:21-cv-02322-VB Document 7 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
TRUSTEES OF THE DISTRICT COUNCIL                              :
NO. 9 PAINTING INDUSTRY INSURANCE                             :
FUND, TRUSTEES OF THE DISTRICT                                :
COUNCIL NO. 9 PAINTING INDUSTRY                               :
ANNUITY FUND, TRUSTEES OF THE                                 :
DISTRICT COUNCIL NO. 9 FINISHING                              :
TRADES INSTITUTE, TRUSTEES OF THE                             :
INTERNATIONAL UNION OF PAINTERS                               :
AND ALLIED TRADES NATIONAL                                    :   ORDER
PENSION FUND, and DISTRICT COUNCIL                            :
NO. 9 INTERNATIONAL UNION OF                                  :   21 CV 2322 (VB)
PAINTERS AND ALLIED TRADES,                                   :
                                                              :
                           Plaintiffs,                        :
                                                              :
v.                                                            :
                                                              :
CHOICE OF COLORS, INC.,                                       :
                           Defendant.                         :
--------------------------------------------------------------x

        On March 17, 2021, plaintiffs commenced the instant action against defendant Choice of

Colors, Inc. (Doc. #1).

        On March 31, 2021, plaintiffs docketed a proof of service indicating service on defendant

on March 26, 2021. (Doc. #6). Accordingly, defendant had until April 16, 2021, to respond to

the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

        To date, defendant has not answered, moved, or otherwise responded to the complaint.

        Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a

certificate of default as to defendant by April 28, 2021, and thereafter to move, by order to show

cause and in accordance with the Court’s Individual Practices, for default judgment against

defendant by May 12, 2021. If plaintiffs fail to satisfy either deadline, the Court may




                                                         1
          Case 7:21-cv-02322-VB Document 7 Filed 04/21/21 Page 2 of 2




dismiss the case without prejudice for failure to prosecute or failure to comply with court

orders. Fed. R. Civ. P. 41(b).

Dated: April 21, 2021
       White Plains, NY
                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              2
